                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                1:18-cv-00180-FDW

ASHTON FLETCHER BRANCH
HARRIS,                              )
                                     )
            Plaintiff,               )
                                     )
      vs.                            )
                                     )                              ORDER
                                     )
CLEVELAND F. RIDDLE, et al.,         )
                                     )
            Defendants.              )
____________________________________ )

       THIS MATTER comes before the Court on Motion for Summary Judgment by

Defendants Riddle, Grindstaff, Harris, and Slater [Doc. 33] and on Plaintiff’s Motion for Copies

[Doc. 42].

I.     BACKGROUND

       A.      Procedural Background

       Pro se Plaintiff Ashton Fletcher Branch Harris (“Plaintiff”), a North Carolina inmate

currently incarcerated at Alexander Correctional Institution in Taylorsville, North Carolina, filed

this action on June 26, 2018, pursuant to 42 U.S.C. § 1983. Plaintiff named the following

individuals as Defendants in this matter: (1) Cleveland F. Riddle, identified as a Lieutenant at

Mountain View Correctional Institution (“Mountain View”); (2) Tommy Harris, identified as a

correctional officer at Mountain View; (3) FNU Grindstaff, identified as a Captain at Mountain

View; and (4) FNU Slater, identified as a psychologist at Mountain View. [Doc. 1 at 2-3]. Plaintiff

alleges that, on April 19, 2018, Defendants used excessive force against Plaintiff, failed to

intervene in the use of excessive, force, and subjected Plaintiff to cruel and unusual punishment
through his conditions of confinement, all in violation of Plaintiff’s Eighth Amendment rights

while he was incarcerated at Mountain View. [Doc. 1]. Plaintiff seeks compensatory and punitive

damages. [Doc. 1 at 8]. The Plaintiff’s complaint survived initial review under 28 U.S.C. §

1915(e)(2). [Doc. 10].

       On July 9, 2019, Defendants filed the pending summary judgment motion. [Doc. 33]. This

Court entered an Order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), granting

Petitioner fourteen days to respond to the summary judgment motion. [See Docs. 36, 40]. Plaintiff

timely filed his response to Defendants’ motion. [See Doc. 41]. On November 14, 2019, Plaintiff

filed a letter with the Court [Doc. 42], which the Court construes as a motion for copies of all

documents filed in the docket in this matter and a request for a status update in this case.

       B.      Factual Background

               1.      Defendants’ Summary Judgment Materials

       In support of the summary judgment motion, Defendants rely on incident reports by various

correctional officers and other witnesses submitted following the incident, Plaintiff’s medical and

mental health records, other prison records and policies, and the affidavits of Tommy Buchanan,

Robert Mask, and Janet Ray and Defendants Grindstaff, Harris, Riddle and Slater. [See Docs.35-

1 through 35-7]. Defendants’ forecast of evidence shows the following:

       Sometime on or around April 15, 2018, Plaintiff began a hunger strike to protest his lack

of access to certain medications and mental health care. [Doc. 35-5 at 20]. In addition to the

hunger strike, Plaintiff had engaged in self-injurious behavior (“SIB”) and claimed that he was

going to harm himself. [Doc. 35-7 at ¶ 8: Slater Affidavit]. As a result, Plaintiff was placed on

SIB precautions by Dr. Nicole Prior, a psychologist, on April 18, 2018. [Id. at ¶ 8; Id. at 9]. At

this time, the Mental Health standard operating procedures (“SOP”) were employed in caring for



                                                  2
the Plaintiff. [Id. at ¶ 8]. Dr. Prior, in her note recommending SIB precautions, states:

               [Plaintiff] appears to be[ ] trying to manipulate the system and to
               gain treatment that he wants by claiming to be suicidal. He has done
               this several time[s] while being housed at [Alexander Correctional
               Institution] [i]n addition to going on hunger strikes. He has poor
               coping skills and difficulty with impulse control. Both he and
               another inmate appear to be mimicking each other in hopes of
               achieving their goal of being released from ICONN.

[Id. at 8].

        The next day, April 19, 2018, Plaintiff remained on SIB precautions. [Id. at ¶ 9]. SIB

precautions require that a custody officer must continuously monitor the inmate. To do so, the

custody official must be able to see the inmate. That is, the inmate’s body cannot be entirely

covered. [Id.]. Under SIB precautions, an inmate must be seen by a psychology staff member

every 24 hours. [Id. at ¶ 10]. Further, under Mental Health SOP, an inmate placed on SIB

precautions is provided a safety blanket, safety smock, and safety mattress. All other materials are

to be removed unless authorized by a mental health clinician. [Id. at 14].

        Defendant Slater is a licensed psychology associate employed by the North Carolina

Department of Public Safety (NCDPS) at Mountain View. [Id. at ¶ 3]. Defendant Slater has a

bachelor’s degree from Ohio University and a master’s degree in clinical psychology. [Id. at ¶ 4].

Defendant Slater has been employed with the NCDPS as a psychologist for 19 years. [Id. at ¶ 5].

        On the morning of April 19, 2018, at approximately 8:30 a.m., Defendant Slater went to

the restricted housing unit (RHU) where Plaintiff was being housed for a 24-hour SIB check. [Id.

at ¶ 11]. When Defendant Slater arrived at the RHU that morning, she was informed that Plaintiff

was observed by custody staff covering his entire body with the safety blanket. [Id. at ¶ 12; Id. at

7; Doc. 35-6 at ¶ 5(d): Riddle Affidavit]. Plaintiff had been repeatedly told that he needed to

uncover at least his head so that he could be observed as “safe” according to SIB precautions.


                                                 3
[Doc. 35-7 at ¶ 12; Id. at 7; see Doc. 35-6 at ¶ 5(d)]. Plaintiff refused to comply. [Id. at ¶ 12; Id.

at 7]. Defendant Slater approached Plaintiff’s cell with custodial staff and Plaintiff refused to

respond to Defendant Slater. Plaintiff kept himself completely obscured. [Id. at ¶ 13; Id. at 7; see

Doc. 35-6 at ¶ 5(d)]. Thereafter, Defendant Slater instructed the custodial staff to take way the

safety blanket. Plaintiff complied, but then used the safety smock in the same manner as he had

used the safety blanket. The smock was, therefore, also removed. [Id. at ¶ 15; Id. at 7; Doc. 35-6

at ¶ 5(e)-(h)]. Next, Plaintiff used his safety mattress in the same manner, preventing custodial

staff from observing him. The safety mattress, therefore, was also removed for safety and security

purposes for the proper observation of Plaintiff. [Id. at ¶¶ 16, 17; Id. at 7; Doc. 35-6 at ¶ 5(i)].

       At approximately 9:20 a.m., Defendant Riddle decided to move Plaintiff from cell S-111

to S-109. [Doc. 35-6 at ¶ 5(j)]. Plaintiff was given a pair of boxer shorts for the transfer between

these cells. [Id. at ¶ 5(l)]. At or around 12:00 p.m., Plaintiff refused an evaluation related to his

hunger strike by Physicians Assistant Jeffrey Patane, including all interactions with mental health

and medical care providers, all health screenings, and all medications. [Doc. 35-5 at 19].

       At approximately 1:00 p.m., a radio call advised correctional staff that Plaintiff was

repeatedly flushing the toilet in his cell. [Doc. 35-3 at ¶¶ 4-6: Harris Declaration]. At the time,

Plaintiff was in cell S-109 and Defendant Harris and Assistant Unit Manager Robert Mask were

in the prison intake area. They both went to Plaintiff’s cell. [Id. at ¶¶ 4-6; Doc. 35-4 at ¶¶ 5(a)-

(b)]. When they arrived, Mask looked through the window of the cell and saw that Plaintiff had

his head in the toilet and was flushing it repeatedly. [Id. at ¶ 5(c)]. Mask knocked on Plaintiff’s

window. Plaintiff responded by looking up and then placing his head back into the toilet. [Id. at

¶ 5(d)]. Mask then instructed Defendant Harris to turn off the water to Plaintiff’s cell, which he

did. [Doc. 35-3 at ¶¶ 4-6; Doc. 35-4 at ¶ 5(e)]. After Plaintiff ceased flushing his own head in the



                                                   4
toilet, he began banging his head on the cell door, attempting to harm himself. [Doc. 35-2 at ¶

5(d); Doc. 35-4 at ¶ 5(e)]. At this time, Plaintiff refused orders to stop banging his head on the

cell door and to submit to handcuffs. [Id. at ¶ 5(e)-(f)]. Defendant Grindstaff arrived and ordered

the Plaintiff to submit to handcuffs or Plaintiff would be pepper sprayed. [Id. at ¶ 5(g); Doc. 35-4

at ¶ 5(f)]. Plaintiff then submitted to handcuffs and was given a pair of boxer shorts to be escorted

to an intake holding cell where he would be placed in four-point restraints for his own safety. [Id.

at ¶ 5(h)-(i)]. The use of four-point restraints was approved by Lieutenant Tommy Buchanan, who

was the officer in charge on the day of the incident. [Doc. 35-1 at 40; see id. at ¶ 5: Buchanan

Affidavit].

        At approximately 1:45 p.m., four-point restraints were applied to Plaintiff. [Id. at 40].

Defendant Harris, while other officers were restraining Plaintiff so that the restraints could be

applied, placed a safety helmet on Plaintiff. Placement of a safety helmet is standard and

customary in this situation. [Doc. 35-3 at ¶ 10]. The application of the restraints was without

incident, other than Plaintiff using profanity toward the staff, calling them a bunch of “Hillbilly

Mother Fuckers.” [Doc. 35-6 at ¶ 5(u)]. Plaintiff also told the prison staff they were incompetent

and tried to direct the staff on how to apply the restraints. [Id. at ¶ 5(v)].

        Defendant Harris had no other involvement in getting Plaintiff out of cell S-109, in

escorting Plaintiff to the intake cell, in placing Plaintiff on the bed there, or in applying the four-

point restraints. [Doc. 35-3 at ¶¶ 7, 8, 9]. Specifically, Defendant Harris did not hit, punch, kick,

or use any other force on Plaintiff, nor did Defendant Harris witness any other staff using any force

on Plaintiff beyond that which was necessary to escort him to the intake cell and restrain him while

the four-point restraints were applied. [Id. at ¶ 12]. Further, any force used on Plaintiff was

necessary to achieve a correctional goal and was not excessive. [Id. at ¶ 13; Doc. 35-4 at ¶ 6].



                                                   5
         Defendant Grindstaff was not present for the application of the restraints, as there were

several supervisors on site at the time, including Lieutenant Buchanan, Assistant Unit Manager

Mask, Lieutenant Riddle, and Brett Bullis. [Doc. 35-2 at ¶ 5(j)]. Further, Defendant Grindstaff

did not witness any staff cursing at or smacking, punching, kneeing, or choking Plaintiff. [Id. at ¶

5(k)].

         Nurse Janet Ray, RN, reported promptly to RHU to check Plaintiff’s restraints and to

ensure Plaintiff was not in distress. [Doc. 35-1 at 8; Doc. 35-5 at ¶ 5]. This is standard and required

procedure when four-point restraints are used. [Doc. 35-5 at ¶ 5]. Nurse Ray reported that Plaintiff

had adequate capillary refill to his fingers, and that she was able to get her fingers under the

restraints on Plaintiff’s wrist and ankles. [Doc. 35-1 at 8; Doc. 35-5 at ¶ 6]. As such, Nurse Ray

determined that the four-point restraints were appropriately and safely applied. [Doc. 35-5 at ¶ 6].

Nurse Ray was not informed that there was a use-of-force incident nor did she notice any injuries

or marks on Plaintiff. [Id. at ¶ 7]. Further, Plaintiff did not complain to Nurse Ray about any

injuries at this time. [Id. at ¶ 7].

         At 4:00 p.m., while he was in four-point restraints, Plaintiff was seen by Staff Psychologist

Rich Bruner to ensure Plaintiff was calm and of limited danger to attending officers so that Plaintiff

could take his scheduled bathroom break. [Doc. 35-7 at 6]. At that time, Plaintiff’s safety smock

had been returned and Plaintiff seemed to be returning to a calm, lucid state. [Id. at ¶ 19].

Psychologist Bruner noted that Plaintiff “reported recently ‘waking up’ to find himself [in] 4 point

restraints. He states he does not remember actions from this morning which led to his current

state.” [Id. at 6].

         At approximately 5:30 p.m., due to Plaintiff’s improved behavior, the four-point restraints

were removed. Plaintiff was placed in full mechanical restraints at this time. [Doc. 35-1 at 6; Id.



                                                   6
at 37]. At 7:30 p.m., due to continued improved behavior, Plaintiff’s connecting chain was

removed. Then, at 9:30 p.m., Plaintiff’s leg restraints were removed. At 11:30 p.m., Plaintiff’s

waist chain and block box were removed. Finally, on April 20, 2018, at 1:00 a.m., Plaintiff’s

handcuffs were removed. [Doc. 35-1 at 6].

       Defendant Slater saw Plaintiff the next morning, April 20, 2018, at approximately 9:00

a.m. [Doc. 35-7 at ¶ 20]. Plaintiff was in his cell, out of restraints, and had his safety apron,

blanket, and mattress. At this visit, Plaintiff stated to Defendant Slater, “I really had a bad day

yesterday.” Plaintiff also apologized to Defendant Slater “if I was rude.” [Id. at 5]. Plaintiff

remained on SIB precautions until April 22, 2018. [Id.; id. at ¶ 21]. Plaintiff did not return to SIB

precautions during the remainder of his incarceration at Mountain View. [Id. at ¶ 21].

       Plaintiff had several other medical and mental health encounters in the days following the

alleged incident. Plaintiff, however, did not complain of or even mention the alleged use of

excessive force or any injuries therefrom until eight days later.

       On April 20, 2018, at approximately 11 p.m., Plaintiff was seen by Nurse Deborah Huskins,

RN, for a hunger strike assessment. Plaintiff was on day five of his hunger strike. [Doc. 35-5 at

16]. Plaintiff allowed his vital signs to be taken and a urine dipstick to be done, but he refused a

blood check. [Id.]. The urine dipstick results showed indications of dehydration. [Id. at 17].

Plaintiff initially agreed to go to local emergency room for further assessment and treatment, but

then refused to go. Plaintiff stated he just wants to see a dietician and a mental health provider

again. [Id.]. Plaintiff, however, made no complaints regarding any alleged use of excessive force

during this encounter. [See id. at 16].

       On April 21, 2018, at around 9:00 a.m., Plaintiff was seen in RHU by Nurse Lora Winegar,

RN. Nurse Winegar encouraged Plaintiff to go to the hospital for IV fluids and/or to end his hunger



                                                 7
strike. [Doc. 35-5 at 12]. Plaintiff refused and stated:

               I’m on a hunger strike because I want treatment by mental health. I
               wanted to be admitted to the mental health floor and get my
               medications back. I was on Thorazine and Clozapine before and my
               order expired and it was never renewed. When I go without these
               medications I black out. The other day I blacked out and woke up
               in 4 point restraints. I am afraid that I am going to black out and
               never wake up. I know it is not good to go without eating and
               drinking but I have to do this to get my treatment. I am willing to
               do whatever I have to do to get this mental health treatment.

[Id.]. Nurse Winegar noted that “[n]o records were found of the inmate being one either one of

these medications.” [Id.]. Plaintiff made no complaints regarding any alleged use of excessive

force during this encounter. [See Doc. 35-5].

       Later that day, at 5:45 p.m., Nurse Tommy Hughes, RN, assessed the Plaintiff in RHU.

Plaintiff complaint of stomach pain and cramps. Plaintiff stated that he drank about three cups of

water earlier that day. All Plaintiff’s vital signs were within normal limits and no acute distress

was noted. [Id. at 11]. Again, Plaintiff made no complaints regarding any alleged use of excessive

force during this encounter. [See id. at 11].

       On or around April 22, 2018, Plaintiff ended his hunger strike and resumed eating. [Doc.

35-5 at 10]. On April 25, 2018, at approximately 9:00 a.m., Plaintiff was examined by P.A. Patane

secondary to the end of Plaintiff’s most recent hunger strike. Plaintiff had no complaints or

symptoms relative to his hunger strike. [Id. at 7]. And, again, Plaintiff made no complaints

regarding any alleged use of excessive force during this encounter. [See id. at 7].

       Finally, on April 28, 2018, Plaintiff was seen my medical staff in response to a grievance

he had filed. At this visit, Plaintiff complained to Nurse Tamara Allen, RN, that, on April 19,

2018, “while being placed in restraints that staff kicked, punched and beat him in the head.

[Plaintiff] states that his neck and lower back are hurt and now causing him pain.” [Id. at 4]. Nurse



                                                 8
Allen examined Plaintiff from head to toe and noted no injuries. Nurse Allen also noted that

Plaintiff “has full range of motion to all extremities with no deformity or visible injuries.” [Id.].

                 2.       Plaintiff’s Summary Judgment Materials

        In opposition to Defendants’ summary judgment motion, Plaintiff has submitted a brief,

his own sworn declaration and various exhibits thereto, including prison records, prison policies,

medical records, sick call appointment requests, Defendants’ discovery responses, and a list of

“Case law in support of Plaintiffs [sic] Response.”1 [Docs. 41, 41-1 through 41-17]. Plaintiff’s

forecast of evidence shows, in pertinent part, as follows:2

        On April 13, 2018, Plaintiff was transferred to Mountain View and placed in cell N-212.

[Doc. 41-3 at 2: “Affidavit”]. Plaintiff began to have a panic attack and heard voices. Plaintiff

notified a staff member that he was having thoughts of harming himself. The staff member closed

the slider on Plaintiff’s cell window and walked away. Plaintiff then began to kick his cell door

until Lieutenant Buchanan came to Plaintiff’s cell. [Id.]. Lieutenant Buchanan returned with

several other staff members and a mental health provider. Plaintiff was transferred to cell S-111

and placed on suicide precautions. [Id.]. At some point thereafter but before April 15, 2018,

Plaintiff was taken off suicide precautions. [See id. at 2].

        On April 15, 2018, at 5:30 p.m., Plaintiff reported to the officer in charge that he had come

off suicide precautions “too soon” and did not feel safe with himself. Plaintiff was then placed



1
  Plaintiff also submits an “Addendum” with his summary judgment materials in which he alleges additional
adverse conditions of confinement. [Doc. 41-3 at 7-8]. The Court will not consider this Addendum, as
these additional allegations were not included in Plaintiff’s original Complaint and do not relate to the
transactions or occurrences that were put at issue in Plaintiff’s original Complaint. Further, these
allegations are not made against any particular individual, in any event, and do not even reference the
Defendants in this matter.
2
 In the interest of efficiency, the Court does not include Plaintiff’s forecast of evidence that does not conflict
with Defendants’ forecast in any meaingful way.


                                                        9
back on suicide precautions. [Doc. 41-12 at 2]. In a Self-Injury Risk Assessment interview with

Psychologist Bruner, Plaintiff reported “that his life was filled with taking advantage of and hurting

other people and he would probably just do that again so he ought to just stay where he was and

die.” [Id.]. Mr. Bruner noted that Plaintiff “appeared sad and sincere when discussing his feelings

of hopelessness and helplessness.” [Id.].

        On April 16, 2018, while still on suicide precautions, Plaintiff began a hunger strike after

he noticed hair and foreign objects in his food. [Doc. 41-3 at 2]. On April 19, 2018, Defendant

Slater came to Plaintiff’s cell to talk to Plaintiff, but Plaintiff refused. Defendant Slater eventually

became more frustrated and advised staff to remove Plaintiff’s safety smock. [Id.]. Plaintiff

continued to refuse to talk to Defendant Slater and she then ordered the removal of Plaintiff’s

safety blanket. Finally, after again refusing to speak with Defendant Slater, she ordered the

removal of Plaintiff’s safety mattress. [Id. at 2-3]. Defendant Slater ordered the staff to “leave

him naked and don’t give him anything back.” [Doc. 41-7: Michael A. York Affidavit]. Plaintiff

was left in cell S-111 completely naked. [Doc. 41-3 at 3].

        Sometime later, Plaintiff was moved to cell S-109 by Defendant Riddle, Lieutenant

Buchanan, and another officer after Plaintiff eventually agreed to submit to handcuffs after being

threatened with mace and given a pair of boxer shorts for the transfer. [Id.]. Cell S-109 was filthy,

as it had not been cleaned since being vacated by the previous occupant. [Doc. 41-1 at 2: Plaintiff’s

Declaration; Doc. 41-3 at 3]. Plaintiff was stripped of his boxer shorts and again left naked. [Doc.

41-3 at 3]. Shortly thereafter, Plaintiff filed a P.R.E.A. complaint3 against Defendant Riddle.



3
  P.R.E.A. stands for the Prison Rape Elimination Act, 34 U.S.C. § 30301. It seeks to establish “zero
tolerance” for the incidence of prison rape. The purpose of this Act is to protect inmates in correctional
facilities from sexual abuse and sexual assault. Gadeson v. Reynolds, No. 2:08-3702-CMC-RSC, 2009 WL
4572872, at *3 (D.S.C. Dec. 4, 2009).


                                                   10
Plaintiff met with Brett Bullis, the Mountain View P.R.E.A. representative, between 11:15 a.m.

and 11:30 a.m., while still completely naked. [Id.].

       After Mr. Bullis left Plaintiff’s cell, Plaintiff began hearing voices that encouraged Plaintiff

to hurt someone. Plaintiff tried to ask for help, but he was instead told over the intercom “just kill

yourself nigger!” [Doc. 41-3 at 3]. By 1:00 p.m., Plaintiff had been left naked, “cold visibly

trembling” in this filthy cell for over four hours. [Doc. 41-1 at 2]. Around this time, Lieutenant

Buchanan, Assistant Unit Manager Mask, and several other officers, sergeants, and lieutenants

came to Plaintiff’s cells and tried to give Plaintiff his SIB smock, stating “she shouldn’t [have] left

you naked.” [Doc. 41-1 at 3; Doc. 41-3 at 4]. “Not being of sound mind and body at the time”

and “in a frenzy of paranoid thoughts,” Plaintiff refused. [Id. at 3; Doc. 41-3 at 4].

       Defendant Grindstaff then stepped forward and threatened to mace Plaintiff if Plaintiff did

not submit to handcuffs. [Doc. 41-3 at 4; Doc. 41-1 at 3]. Plaintiff submitted to handcuffs and

was “violently snatched out of [his] cell backwards.” [Doc. 41-1 at 3; see Doc. 41-3 at 4; see Doc.

41-7]. Plaintiff was forced into a smock by two officers. [Id. at 3]. Defendant Grindstaff then

stated, “Put his ass in 4 pt. restraints!” [Doc. 41-3 at 4]. Plaintiff was then taken to a “camera[-]

less holding cell,” “while begging staff to follow policy and please go retrieve a video camera,”

“where [he] was punched repeatedly in the left side of [his] head by Defendant Harris while being

kicked and hit by other staff [Plaintiff] could not name. Defendant Harris then placed both hands

around [Plaintiff’s] neck and gradually applied pressure until [Plaintiff] lost conciousness [sic].”

[Doc. 41-1 at 3-4; Doc. 41-3 at 4; see Doc. 41-7]. At some point, Plaintiff was lifted off the ground

completely and slammed into the steel bed frame. [Doc. 41-3 at 4]. This all occurred in the

presence of Defendant Girndstaff. [Id.]. Plaintiff recalls waking up in four-point restraints

sometime later and speaking with Psychologist Bruner. [Doc. 41-1 at 4]. Lieutenant Buchanan



                                                  11
then “hurried to have [Plaintiff] taken out of the 4[-]point restraints befor [sic] shift change.” [Doc.

41-3]. After being out the restraints, Plaintiff had a steady pounding in his ear and noticed dry and

crusted blood inside his ear. [Id. at 4].

       On April 20, 2018, between 8:00 a.m. and 9:00 a.m., Plaintiff was returned to his cell.

[Id.]. Later that day, Plaintiff was told by Mr. Bruner that Plaintiff would not be taken off SIB

precautions until he ended his hunger strike. Plaintiff eventually relented and ended his hunger

strike. [Id. at 5]. On April 24, 2018, Plaintiff was taken off suicide precautions and moved back

to cell N-212. [Id.].

       On April 27, 2018, Plaintiff filed a grievance related to the alleged events around the

application of the four-point restraints. The next day Plaintiff was seen by medical staff and

informed them of his neck and ear issues. [Id.]. Plaintiff does not include a copy of this grievance

in his summary judgment materials. On June 5, 2018, just days before filing the Complaint in this

matter, Plaintiff submitted a five-page grievance regarding the incident [Doc. 41-8 at 2-6], which

the Court can only assume is at least somewhat duplicative of the grievance Plaintiff alleges he

filed on April 27, 2018.

       Plaintiff also submits medical records for care he received after the incident at issue. On

October 23, 2018, approximately six months after the incident, Plaintiff reported in a Sick Call

Appointment Request “over the last couple months hearing in my left ear has slowly diminished

and I now have almost no hearing at all in my left ear.” [Doc. 41-10 at 7]. On December 3, 2018,

Plaintiff was seen by Nurse Pamela Cox, RN, for his hearing loss. Nurse Cox noted that she had

to speak with Plaintiff “face to face” so that he could hear her properly. [Doc. 41-11 at 2]. Physical

examination showed a “pearly and bulging” ear drum. [Id.]. Plaintiff was prescribed Claritin, an

allergy medication, and medicated nasal spray to treat his ear. [See Doc. 41-9 at 2, 4]. On January



                                                  12
26, 2019, Plaintiff reports to Nurse Rowel Dauz, RN, that he “ha[s] no hearing still on [his] left

ear.” [Id. at 7]. Plaintiff was seen on January 28, 2019 by Nurse Annetta Ratliff, LPN, for follow

up on his hearing loss. Plaintiff also reported sporadic pain in his left ear at this time. [Doc. 41-

11 at 4]. Nurse Ratliff noted that the Claritin and nasal spray had been ineffective to treat

Plaintiff’s hearing loss. [Id.]. On January 30, 2019, a note was added to Plaintiff’s medical chart

indicating that Plaintiff stated that he was going to start a hunger strike if he did not get audiology

testing. [Id. at 6].

        Plaintiff also submits evidence regarding the lack of video footage of the alleged use of

force incident. Specifically, Plaintiff submits that, at the final stage of administrative review of

the incident, Facility Administrator M. Slagle found as follows:

                Based on this review it appears that appropriate action was taken in
                response to the inmate’s inappropriate actions. All policies and
                procedures are thoroughly documented by the reviewing authority.
                Although I understand and agree with the lack of video footage for
                the initial response to the inmates SIB, I do think there was time to
                retrieve a camera to video the placement in restraints. In the future
                uninvolved staff should be utilized to retrieve a camera and as much
                of the incident as possible should be videoed for documentation
                purposes. This should be addressed with responsible staff.

[Doc. 41-4 at 3]. Plaintiff also submits the prison policy which provides that, “when use of force

is anticipated, the responsible supervisor will implement the use of the audio/video camera

procedures,” which “encompasses the actual filming of incidents where correctional staff

anticipates the use of physical force.” [Doc. 41-6 at 18].

        Neither party submitted any video footage of any alleged event in this matter. Further,

there is no evidence in the record of any discovery dispute between the parties regarding the

production of any video footage. Defendants maintain that there is no footage of the events in this

case. [Doc. 41-16 at 3]. In his original Complaint, Plaintiff alleges that his constitutional rights



                                                  13
were violated by Defendant Riddle’s and Defendant Grindstaff’s failure to ensure that the

application of full restraints was videotaped.4 [Doc. 1 at 5, 6].

II.     STANDARD OF REVIEW

        Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

fact is material only if it might affect the outcome of the suit under governing law. Id.

        The movant has the “initial responsibility of informing the district court of the basis for its

motion, and identifying those portions of the pleadings, depositions, answers to interrogatories,

and admissions on file, together with the affidavits, if any, which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

        Once this initial burden is met, the burden shifts to the nonmoving party. The nonmoving

party “must set forth specific facts showing that there is a genuine issue for trial.” Id. at 322 n.3.

The nonmoving party may not rely upon mere allegations or denials of allegations in his pleadings

to defeat a motion for summary judgment. Id. at 324. The nonmoving party must present sufficient

evidence from which “a reasonable jury could return a verdict for the nonmoving party.”

Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 818

(4th Cir. 1995).




4
 Plaintiff, however, cites to no authority creating a constitutionally protected right to have anticipated use
of force incidents videotaped and the Court is aware of none. Therefore, while it appears the failure to
videotape the application of four-point restraints may have violated prison policy, the Court declines to
further address this claim by Plaintiff.

                                                     14
       When ruling on a summary judgment motion, a court must view the evidence and any

inferences from the evidence in the light most favorable to the nonmoving party. Anderson, 477

U.S. at 255. Facts, however, “must be viewed in the light most favorable to the nonmoving party

only if there is a ‘genuine’ dispute as to those facts.” Scott v. Harris, 550 U.S. 372, 380 (2007).

As the Supreme Court has emphasized,

               “[w]hen the moving party has carried its burden under Rule 56(c),
               the opponent must do more than simply show there is some
               metaphysical doubt as to the material facts …. Where the record
               taken as a whole could not lead a rational trier of fact to find for the
               nonmoving party, there is no ‘genuine issue for trial.’” Matsushita
               Elec. Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87,
               106 S. Ct. 1348 (1986) (footnote omitted). “[T]he mere existence
               of some alleged factual dispute between the parties will not defeat
               an otherwise properly supported motion for summary judgment; the
               requirement is that there be no genuine issue of material fact.”
               Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-28, 106 S. Ct.
               2505 (1986). When opposing parties tell two different stories, one
               of which is blatantly contradicted by the record, so that no
               reasonable jury could believe it, a court should not adopt that version
               of the facts for purposes of ruling on a motion for summary
               judgment.

Scott v. Harris, 550 U.S. 372, 380, 127 S. Ct. 1769, 1776 (2007).

III.   DISCUSSION
       A.      Excessive Force.

        The Eighth Amendment prohibits the infliction of “cruel and unusual punishments,” U.S.

CONST. amend. VIII, and protects prisoners from the “unnecessary and wanton infliction of pain,”

Whitley v. Albers, 475 U.S. 312, 319 (1986). To establish an Eighth Amendment claim, an inmate

must satisfy both an objective component–that the harm inflicted was sufficiently serious–and a

subjective component–that the prison official acted with a sufficiently culpable state of mind.

Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996).




                                                 15
        When an inmate claims that prison officials used excessive force on him, he must meet a

higher standard to establish the subjective standard. This is because prison “[o]fficials are entitled

to use appropriate force to quell prison disturbances.” Williams, 77 F.3d at 761. “Because officials

must act ‘in haste, under pressure, and frequently without the luxury of a second chance,’ deliberate

indifference is not a sufficiently rigorous.” Id. (citing Whitley, 475 U.S. at 320). “Rather, in these

circumstances, in order to make out an Eighth Amendment claim, a prisoner must demonstrate that

officials applied force maliciously and sadistically for the very purpose of causing harm.” Id.

(internal quotations and citation omitted).

        Plaintiff attests that Defendant Harris (and other unnamed staff) gratuitously beat him and

that Defendant Harris choked Plaintiff until Plaintiff passed out. Plaintiff’s version of events,

however, is wholly contradicted by the record. Most compelling is that Plaintiff was seen and/or

examined by medical and mental health providers at least five times after the alleged use of

excessive force before finally claiming, on April 27, 2018, that he had been beaten. Examination

of Plaintiff on April 28, 2018 showed no evidence of injury. Further, immediately after the four-

point restraints had been applied, Plaintiff was assessed by Defendant Slater. She observed no

injuries and noted that the four-point restraints had been applied properly. Finally, while Plaintiff

was still in the four-point restraints, he told Psychologist Bruner that he had recently woken up to

find himself in the restraints and could not remember what led to the application of the restraints.

        Here, Plaintiff’s story is wholly contradicted by the record, such that no reasonable juror

could believe it.5 Scott, 550 U.S. at 380, 127 S. Ct. at 1776. The Court, therefore, should not

adopt it for the purpose of ruling on Defendants’ summary judgment motion.


5
 Interestingly, it appears Plaintiff is attempting to connect his hearing loss in his left ear to the incident in
question. The medical records are clear, however, that Plaintiff’s symptoms did not begin until four months
after the incident and were treated as consistent with an ear infection. Accordingly, the fact of Plaintiff’s
hearing loss does not make his story any more believable.

                                                       16
       The Plaintiff’s forecast of evidence, therefore, creates no genuine issue of material fact

relevant to whether Defendant Harris used excessive force against the Plaintiff. The Court will

grant summary judgment on Plaintiff’s claim of use of excessive force against Defendant Harris.

       B.      Failure to Intervene.

       Next, the Court examines Plaintiff’s claims against Defendants Riddle and Grindstaff

based on their alleged failure to intervene in the attacks on Plaintiff.      Plaintiff contends that

Defendants Riddle and Grindstaff allowed staff, including Defendant Harris, to punch, hit, smack,

body slam, and choke Plaintiff until Plaintiff lost consciousness and blacked out.

       The negligent failure to protect an inmate from assaults by other prisoners, or by other

prison guards, does not rise to the level of an unconstitutional violation. Davidson v. Cannon, 474

U.S. 344, 348 (1986). To show deliberate indifference, a plaintiff must allege that the prison

official had actual knowledge of an excessive risk to the plaintiff’s safety. Danser v. Stansberry,

No. 13-1828, 2014 WL 2978541, at *5 (4th Cir. Sept. 12, 2014). In other words, the prison official

“must both be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837

(1994). Further, a plaintiff sufficiently alleges a failure to intervene by a prison official where the

plaintiff states that the official observed an altercation and failed to respond. Brown v. N.C. Dept.

of Corrections, 612 F.3d 720, 723 (4th Cir. 2010).

       Here, because no reasonable juror could believe Plaintiff’s version of the facts relative to

the alleged use of excessive force, which is contradicted by the record as a whole, the claims

against Defendants Riddle and Grindstaff necessarily fail. There can be no failure to intervene in

an attack that no reasonable juror could believe occurred in the first place. As such, the Court will

grant the motions for summary judgment by Defendants Riddle and Grindstaff.



                                                  17
         C.     Conditions of Confinement.

         The Eighth Amendment also protects prisoners from inhumane methods of punishment

and from inhumane conditions of confinement. Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir.

1996).    “Prison conditions may be harsh and uncomfortable without violating the Eighth

Amendment prohibition against cruel and unusual punishment.” Dixon v. Godinez, 114 F.3d 640,

642 (7th Cir. 1997). Rather, extreme deprivations are required, and “only those deprivations

denying the minimal civilized measure of life’s necessities are sufficiently grave to form the basis

of an Eighth Amendment violation.” Hudson v. McMillian, 503 U.S. 1, 9 (1992) (quoting Wilson

v. Seiter, 501 U.S. 294, 298 (1991) (internal quotation omitted)). The plaintiff must allege facts

sufficient to support a claim that prison officials knew of and disregarded a substantial risk of

serious harm. Farmer v. Brennan, 511 U.S. 825, 847 (1994). A plaintiff must also generally allege

“a serious or significant physical or emotional injury resulting from the challenged conditions.”

Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir. 1993). To show an extreme deprivation, a

prisoner “must produce evidence of a serious or significant physical or emotional injury resulting

from the challenged conditions,” Strickler v. Waters, 989 F.2d at 1381, or demonstrate a substantial

risk of such serious harm resulting from the prisoner’s unwilling exposure to the challenged

conditions, see Helling v. McKinney, 509 U.S. 25, 33-35 (1993).

         Defendants’ forecast of evidence shows that the challenged conditions were engaged in

accordance with prison policy and were necessary to ensure the safety of Plaintiff and others.

Defendants’ forecast of evidence also shows that any deprivation Plaintiff suffered was minimal

and short-lived. Namely, Plaintiff’s safety smock, blanket, and mattress were removed for a period

of approximately five hours before four-point restraints were applied to Plaintiff for the purpose




                                                18
of protecting Plaintiff’s safety. Further, sometime shortly thereafter, Plaintiff’s safety smock was

returned to him.

       Plaintiff’s forecast of evidence does not create a genuine issue of material fact on this issue.

Plaintiff has not shown an extreme deprivation, that prison officials knew of and disregarded a

substantial risk of serious harm to Plaintiff, or that Plaintiff suffered any actual physical or

emotional harm as a result of his conditions. Plaintiff has shown only that the cell he was moved

to, cell S-109, was filthy, that Plaintiff was left naked in that cell for approximately five hours, and

that he was cold during that time. Further, Plaintiff admits that several individuals attempted to

return his safety smock to him, and that he refused to accept it.

       Plaintiff, therefore, has failed to forecast sufficient evidence to overcome Defendants’

showing that Plaintiff was not subjected to unconstitutional conditions of confinement.

       Finally, Defendants also seek summary judgment based on qualified immunity. [Doc. 33].

Qualified immunity shields “government officials performing discretionary functions … from

liability for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982). Defendants, therefore, are entitled to qualified immunity if either their

conduct did not violate any constitutional rights, or the right was not clearly established. Pearson

v. Callahan, 555 U.S. 223, 232 (2009). Here, Plaintiff has failed to forecast sufficient evidence

that Defendants’ conduct violated any constitutional rights. As such, Defendants are also entitled

to qualified immunity.

       In sum, for the reasons stated herein, Defendants’ motion for summary judgment is granted.

IV.    CONCLUSION

       For the reasons stated herein, the Court will grant Defendants’ motion for summary



                                                  19
judgment.

      IT IS, THEREFORE, ORDERED that:

      1.    Defendants’ Motion for Summary Judgment [Doc. 33] is GRANTED.

      2.    Plaintiff’s Motion for Copies [Doc. 42] is DENIED as moot.

      3.    The Clerk is instructed to terminate this action.


                                        Signed: January 8, 2020




                                              20
